t c memo united_states tax_court alexander f goralski and kathleen r perillo petitioners v commissioner of internal revenue respondent docket no filed date frank agostino francis cannataro specially recognized john genova and rafael lamberti specially recognized for petitioners eugene a kornel for respondent memorandum findings_of_fact and opinion dean special_trial_judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 the issues for decision are whether petitioners are entitled to the first-time_homebuyer credit for pursuant to sec_36 and are liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in new york when they filed their petition alexander goralski petitioner grew up in new york and lived with his parents in a house in elmsford new york elmsford home petitioner’s mother continued to live at the elmsford home until she passed away in date at the time of his mother’s passing petitioner’s sister lived in the elmsford home while petitioner lived in a new york city apartment nyc apartment petitioner received his bachelor’s degree in finance and accounting from pace university in and was working as a licensed certified_public_accountant in new york during the year at issue while attending pace university from through petitioner resided at the pace dormitories he later moved into the unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure nyc apartment petitioner resided at the nyc apartment until he moved to the elmsford home in petitioner’s sister was deeply affected by the death of their mother so in date petitioner moved back to the elmsford home and moved all of his belongings into the elmsford home to assist his sister with her grieving and recovery he continued to work in new york city and maintained his social circles and friends in new york city while living at the elmsford home petitioner slept at the home and used the address of the elmsford home for internal_revenue_service filings and other mailings but at times he had packages mailed to his work place and to homes of other parties with whom he had relationships by early petitioner decided to look for a place closer to that of his then girlfriend now his wife kathleen perillo and in date petitioner moved into an apartment in yonkers new york during the time that petitioner resided at the elmsford home he did not own or rent any other homes or property in date the elmsford home was deeded to petitioner and his sister as tenants-in-common by their mother’s estate in date petitioner purchased a condominium in yonkers new york condo and moved there when petitioners filed their income_tax return they claimed a first-time_homebuyer credit fthbc in connection with the purchase of the condo respondent issued petitioners a notice_of_deficiency dated date disallowing the claimed fthbc and determining an accuracy-related_penalty of dollar_figure burden_of_proof opinion as a preliminary matter we consider petitioners’ contention that the burden_of_proof has shifted to respondent pursuant to sec_7491 generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to that issue and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 see also rule a the taxpayer bears the burden of proving that the taxpayer has met the requirements of sec_7491 135_tc_471 aff’d 668_f3d_888 7th cir because we decide the factual issues in the instant case on the preponderance_of_the_evidence the allocation of the burden_of_proof is immaterial see 131_tc_185 fthbc sec_36 allows an individual who is a first-time_homebuyer of a principal_residence in the united_states to claim a tax_credit during the year the residence is purchased sec_36 defines a first-time_homebuyer as any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence to which this section applies petitioners are eligible as first-time homebuyers if neither ms perillo nor petitioner had a present ownership_interest in a principal_residence after date and before date see 138_tc_51 for purposes of the fthbc sec_36 provides that the term principal_residence has the same meaning as in sec_121 in general whether property is used by a taxpayer as the taxpayer’s residence depends upon all the facts and circumstances sec_1_121-1 income tax regs a property used by a taxpayer as the taxpayer’s residence may include a houseboat a house trailer or the house or apartment that the taxpayer is entitled to occupy as a tenant-stockholder in a cooperative_housing_corporation sec_1_121-1 income_tax regs a taxpayer’s residence is ‘the place where he actually lives or has his home ’ 40_tc_345 quoting webster’s unabridged third new international dictionary aff’d 326_f2d_760 2d cir whether a taxpayer uses a property as his or her principal_residence depends upon all the facts and circumstances when a taxpayer maintains more than one residence see sec_1_121-1 income_tax regs ordinarily the taxpayer’s principal_residence if the taxpayer maintains more than one residence is the property the taxpayer uses during most of the year see id sec_1 b income_tax regs provides principal_residence in addition to the taxpayer’s use of the property relevant factors in determining a taxpayer’s principal_residence include but are not limited to- i the taxpayer’s place of employment ii the principal_place_of_abode of the taxpayer’s family members iii the address listed on the taxpayer’s federal and state tax returns driver’s license automobile registration and voter registration card iv the taxpayer’s mailing address for bills and correspondence v the location of the taxpayer’s banks and vi the location of religious organizations and recreational_clubs with which the taxpayer is affiliated petitioner lived in only one residence at the time that he lived at the elmsford home petitioner asserts however that the court should look to the facts_and_circumstances_test as if he had maintained more than one residence in determining whether the elmsford home was his principal_residence under the facts_and_circumstances_test petitioner asserts that because he did not intend to maintain the elmsford home as his principal_residence it was not his principal_residence petitioner cites several cases in support of his argument that an intent to not maintain a dwelling as a principal_residence permanently should be controlling in this case the taxpayer in 137_tc_159 had purchased a home that was undergoing renovations and consequently he was unable to occupy it during the renovations the taxpayer first lived in a rental unit and then moved in with his daughter during all relevant periods the taxpayer worked near his newly purchased home and he intended to occupy the home as his principal_residence after the renovations the court concluded that the taxpayer intended to use the home as his primary residence and therefore the taxpayer was entitled to the fthbc the taxpayers in foster sold a home in date and purchased a home in date claiming the fthbc the taxpayers claimed that they had not resided in the first home since date however one or both of the taxpayers continued to maintain a driver’s license with the old home’s address they kept the home fully furnished they hosted family parties at the old home they continued to have bills and correspondence sent to the old address they kept personal belongings at the old home and they frequently stayed overnight at the old home the court concluded that under the facts and circumstances the old home was the taxpayers’ principal_residence in date petitioner argues that foster is instructive here because he did not live in the elmsford home for very long and lived in the elmsford home only because his mother had passed away petitioner argues that as in woods intent is the most important factor and he did not intend to use the elmsford home permanently petitioner contends that under the facts and circumstances the elmsford home was not his principal_residence because the elmsford home increased his commute time since it was further away from his place of employment the move was necessary because he needed to assist his sister while she was grieving the loss of their mother he purchased the condo in part because he thought he was eligible for the credit and he and his wife planned to make the home their principal_residence he desired to live in his new home but was unable to because specific circumstances made acquiring a principal_residence impractical until a later date and he did not furnish the elmsford home petitioner further argues that he did not act like an owner of a principal_residence petitioner alleges that he was forced to forgo renewing his lease on the nyc apartment and move into the elmsford home and that it was a transitional living arrangement that could change at any time if his sister were to improve petitioner’s arguments that we should look to the facts and circumstances and that the above-referenced cases support his position that the elmsford home was not his principal_residence are without merit in 135_tc_1 this court looked to apply accepted principles of statutory construction to ascertain congressional intent with respect to the definition of principal_residence it is a well-established rule_of construction that if a statute does not define a term the term is given its ordinary meaning see 444_us_37 it is also well established that a court may look to sources such as dictionaries for assistance in determining the ordinary meaning of a term see 524_us_125 we look to legislative_history to ascertain congress’ intent if the statute is ambiguous see 481_us_454 the court in gates looked to the american heritage dictionary of the english language 4th ed which defines principal as f irst highest or foremost in importance rank worth or degree chief the court found that the combined term principal_residence was not clear and unambiguous and then turned to legislative_history to ascertain congress’ intent regarding the proper tax treatment of the sale of a principal_residence the court focused on the meaning of residence and property and did not inquire as to congressional intent with respect to the term principal however in 506_us_168 the supreme court noted that in deciding whether a location is the principal_place_of_business the commonsense meaning of principal suggests that a comparison of locations must be undertaken id pincite the court further noted that this view is confirmed by the definition of principal which means ‘most important consequential or influential’ merriam webster’s collegiate dictionary 10th ed courts cannot assess whether any one business location is the ‘most important consequential or influential’ one without comparing it to all the other places where business is transacted commissioner v soliman u s pincite likewise a court cannot consider whether a residence is most important consequential or influential without comparing it to another residence therefore regardless of whether the term principal is ambiguous we need not decide that here because there was no residence with which to compare the elmsford home because there was no other residence we need not engage in a facts_and_circumstances_test in determining whether it was petitioner’s principal_residence petitioner lived at the elmsford home and slept there during the relevant period petitioner argues that he did not intend to remain there however there was no other place in which he could have resided or another residence to which to return regardless of how little time petitioner spent at the elmsford home or because we conclude that we need not look to the facts and circumstances of this case in determining whether the elmsford home was petitioner’s principal_residence we need not address petitioner’s argument that suggests principal is ambiguous under the facts and circumstances analysis whether he intended to live elsewhere he resided at the elmsford home and did not maintain any other residence during the relevant period petitioner had an ownership_interest in the elmsford home when it was deeded to him and his sister in date and it was his only and thus his principal_residence accordingly petitioner is not entitled to the fthbc for accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id petitioner lived in the elmsford home at a difficult time after his mother’s passing his sister was experiencing difficulty with her mother’s loss and petitioner felt that in order to support his sister he should stay at the elmsford home petitioner credibly testified that it was not a permanent situation and that although he was living at the residence and did not have another residence he intended to move out of the elmsford home which he did when he secured an apartment in new york in date the court is satisfied that under the circumstances of this case petitioner acted with good_faith and had reasonable_cause for believing that he was entitled to the fthbc petitioner though he is an accountant is not a lawyer although he owned a home as a tenant-in-common he did not purchase the home it was acquired as a result of his mother’s passing and he researched the relevant law before claiming the credit to ensure he was entitled to it petitioner credibly testified that he never intended to make the elmsford home his principal_residence given the foregoing the court finds that there was an honest misunderstanding of law that was reasonable in the light of all the facts and circumstances including petitioner’s experience knowledge and education see sec_1_6664-4 income_tax regs accordingly the court does not sustain respondent’s imposition of the accuracy-related_penalty under sec_6662 in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy- related penalty under sec_6662 because the court does not sustain the imposition of the accuracy-related_penalty we need not discuss how the accuracy-related_penalty might be calculated in the case of a disallowed fthbc see generally rand v commissioner t c ___ date
